DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 09/26/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,888,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the present applicant is a mere broadening of the previously allowed claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,19-23 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briones et al. US 2016/0327427.
Briones discloses s medication adherence apparatus comprising:
	(Re claim 1) “a container element operably coupled to a cap device” (100,110 figure 1). “the cap device configured to determine: a weight of the container element, an orientation of the cap device, a temperature of the cap device, and a time stamp including a day, time, and date” (para 0038, 0075, 0043). “wherein the weight of the container element is obtained when the container element is inserted into the cap device” (para 0031). “and a connection of the container element in the cap device is detected by the cap device” (para 0031). “wherein the orientation of the cap device is detected to determine if the cap device and the container element is upright generally along a vertical axis any movements along the vertical axis, a longitudinal axis, or a lateral axis are detected” (para 0038). “wherein the cap device receives a medication schedule and notification parameters to notify a patient by an alarm if medication is missed” (para 0045).
	(Re claim 2) “wherein the alarm is selected from the group consisting of: an audio sound, a visual notification, an electronic notification, or a cell phone notification” (para 0045, 0050).
	(Re claim 3) “the container element is selected from the group consisting of: an ointment tube, wide- mouthed plastic jar, or a platform developed for storage, display, and utilization of medicament container such as a tube, pill bottle, balm jar or tray” (110 figure 1).
	(Re claim 4) “wherein the container element houses a medication selected from the group consisting of: pill, powder, liquid, or gas form” (para 0086).
	(Re claim 5) “comprising a hardware system combining sensors to record an orientation, temperature, time stamp, and location of the cap device and the hardware system operably coupled to a mobile device or a computing device” (para 0041, 0043, 0075).
	(Re claim 6) “the hardware sends an information signal to a mobile application or a server” (100,200 figure 1, para 0041,0043).
(Re claim 19) “a container element operably and detachably coupled to a cap device” (100, 110 figure 1). “the cap device comprising a force sensor configured to measure a weight of the container element” (104 figure 2A). “an orientation sensor configured to detect an orientation of the cap device” (121 figure 2B). “a temperature sensor configured to detect a temperature inside the container element” (para 0075). “a proximity sensor configured to detect a cap off state when the container element is detached from the cap device and a cap on state when the container element is attached to the cap device” (para 0046,0050,0064). “wherein the cap device receives a medication schedule and notification parameters to notify a patient by an alarm if medication is missed, wherein the alarm is selected from the group consisting of: an audio sound, a visual notification, an electronic notification, or a cell phone notification” (para 0050). “wherein upon the proximity sensor detecting that the cap device has been altered from the cap off state to the cap on state, the orientation sensor detects the orientation of the cap device to determine if the cap device is upright generally along a vertical axis and detects for movement of the cap device, and upon the orientation sensor detecting that the cap device is upright and not moving, the force sensor measures the weight of the container element” (para 0038, 0040).
	(Re claim 20) “the container element is selected from the group consisting of: an ointment tube, wide-mouthed plastic jar, or a platform developed for storage, display, and utilization of medicament container such as a tube, pill bottle, balm jar or tray” (110 figure 1).
	(Re claim 21) “wherein the container element houses a medication selected from the group consisting of: pill, powder, liquid, or gas form” (para 0086).
	(Re claim 22) “a hardware system combining sensors to record an orientation, temperature, time stamp, and location of the cap device, wherein the hardware system is operably coupled to a mobile device or a computing device” (para 0075,0043,0041).
	(Re claim 23) “wherein the hardware sends an information signal to a mobile application or a server” (para 0043, 0041).
(Re claim 28) “The medication adherence apparatus according to claim 19 wherein if upon the proximity sensor detecting that the cap device has been altered from the cap off state to the cap on state the orientation sensor detects that the orientation of the cap device is not upright, the orientation sensor checks the orientation of the cap device again while notifying the patient to correct the orientation” (para 0040,0044,0045)

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,8 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briones in view of Wachman et al. US 2018/0042817.
	Briones discloses:
(Re claim 7,24) “the cap device comprises a PCB (103 figure 2A), a first main housing (100 figure 1), “a first battery cover” (101 figure 2A), “a first spacer cap” (111 figure 2A), “a battery” (102), “a load cell” (104 figure 2A), “a bottom stop cap” (320 figure 4) and “a base cap” (105 figure 2A). “a Surface Mount Transducer” (342 figure 5), “a plurality of screws” (para 0082). “the load cell detects a movement and connection of the cap device to the container element; and a detection signal is sent to a remote module to notify a user if the cap device is secured to the container element and notifies a program or module every time the cap device is removed or secured to the container element” (para 0043).
	Briones does not disclose a light pipe.
	Wachman teaches a light pipe (para 0070, 512 figure 4B).
	It would have been obvious to one skilled in the art to modify the system of Briones to include a light pipe because it allows the light for the visual alarm to be directed to the most advantageous position on the cap.
	(Re claim 8,24) “the battery is operably disposed in the first battery cover is operably disposed over the PCB” (103,102 figure 2A) “the first battery cover is operably coupled with the first spacer cap” (111,101 figure 2A). “the first spacer cap is operably coupled with the light pipe 800 and is operably disposed over the PCB” (103 101 figure 2A). “a first screw and a second screw secures the first main housing to the first spacer cap” (100,111 figure 2A, para 0082). “the PCB is operably coupled with the Surface Mount Transducer and the PCB is operably disposed with the load cell; and the load cell is operably disposed on the base cap” (104 figure 2A, 340, 342, 360 figure 5).
	(Re claim 25) Briones does not disclose that the container element is an ointment tube containing a topical medication.
	Wachman teaches that the container can be an ointment tube containing a topical medication (para 0108, 0049).
	It would have been obvious to one skilled in the art to modify the system of Briones to include that the container element is an ointment tube containing a topical medication because it allows the user to track compliance with more kinds of medication.
	(Re claim 26,27) Briones discloses detecting when a cap has been removed and generating a time stamp (para 0050).
	Using the same detection means to detect both removal of the medication cap and replacement of the cap would have been obvious to one skilled as mere duplication of the time stamp function which allows for the system to know how long the cap was off which could correlate with tampering or misuse. 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briones in view of Chu US 2014/0262918.
Briones discloses the system as rejected in claim 28, the cap device creates a dataset with a timestamp, a state of the cap device, an orientation of the cap device, and a temperature (0038, 0075, 0043) and checking if the cap device is upright multiple times (para 0045).
Briones does not disclose transmitting a message container if a number of orientation attempts exceeds five times.
Chu discloses transmitting a message without all of the data from the sensors if a number of orientation attempts exceeds five times (para 0083-0084, 0086).
It would have been obvious to one skilled in the art to modify the system of Briones to include transmitting a message without all of the data from the sensors if a number of orientation attempts exceeds five times because it provides at least some compliance data when weight information cannot be determined accurately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0164716 and 10,515,720.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655